      Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 1 of 29
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 16, 2020
                            UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

D.C., ET AL.,                              §
                                           §
              Plaintiffs.                  §
                                           §
VS.                                        §     CIVIL ACTION NO. 4:19–CV–00021
                                           §
KLEIN INDEPENDENT SCHOOL                   §
DISTRICT,                                  §
                                           §
              Defendant.                   §


                   MEMORANDUM AND RECOMMENDATION

       Plaintiffs J.C. and K.C., as parents, guardians and next friends of D.C., a minor

child (collectively, “Plaintiffs”), filed this lawsuit seeking to require Defendant Klein

Independent School District (“KISD”) to pay attorney’s fees and reimburse certain costs

after Plaintiffs received a favorable decision in an administrative hearing pursuant to the

Individuals with Disabilities Education Act (“IDEA”).         Before me are competing

motions:   Plaintiffs’ Motion for Judgment Affirming the Hearing Officer and for

Attorney’s Fees (Dkt. 16); and KISD’s Motion for Summary Judgment.                   Having

considered the motions, responsive briefing, record, and applicable law,                       I

RECOMMEND that Plaintiffs’ Motion for Judgment Affirming the Hearing Officer and

for Attorney’s Fees (Dkt. 16) be GRANTED with the modifications discussed below and

KISD’s Motion for Summary Judgment (Dkt. 17) be DENIED.
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 2 of 29



                                     BACKGROUND

        When this lawsuit was filed, D.C. was an 11-year-old sixth grader enrolled at

Hofius Intermediate School in KISD. To put the facts into proper perspective, I provide a

brief history of D.C.’s elementary school education.

        D.C. entered first grade at KISD’s Metzler Elementary in the fall of 2013. D.C.’s

first grade teacher placed him in the Tier 2 Response to Intervention (“RTI”) program to

work on his reading fluency. Tier 2 RTI consisted of the first-grade teacher working with

a group of four or five students for 45 minutes per day outside of classroom instruction

time.

        In second grade, D.C. continued to receive Tier 2 RTI services. His grades in

reading, writing, and math were all at least 80 in each grading period throughout the year.

That being said, D.C. performed a full grade level below his peers on the KISD reading

assessment.

        D.C. remained in Tier 2 of the RTI program in third grade. Although he passed

the State of Texas Assessment of Academic Readiness Exam (“STAAR”) exam in all

areas, he struggled mightily with reading comprehension. In the spring of his third-grade

year, D.C. was placed in a Section 504 plan1 for reading difficulty. The Section 504 plan

documented that D.C. had a reading fluency level of kindergarten or below, but it did not

include any direct instruction for D.C. in reading fluency or comprehension. In the fall of

D.C.’s third-grade year, his mother requested a Full Individual Evaluation (“FIE”) to

1
  A Section 504 plan is a plan developed to ensure that a child who has a disability and is
attending an elementary or secondary educational institution receives accommodations that will
facilitate his academic success and access to a learning environment. See 29 U.S.C. § 794.

                                              2
     Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 3 of 29



determine if D.C. qualified for special education and related services as a student with a

specific learning disability.

        In fourth grade, the 2016–2017 school year, D.C. encountered additional problems

with fluency and reading comprehension. He did not meet any reading, writing, or

science benchmark assessments on his standardized tests. His reading ability was so poor

that he failed the STAAR exam and scored in the bottom two percentile on the reading

portion of the Measure of Academic Proficiency exam. In contrast to his test scores,

D.C. performed relatively well in his grade-level curriculum with all passing grades—79

in reading and all Bs in the remaining courses.

        D.C. continued to struggle in the fifth grade, the 2017–2018 school year. Even so,

KISD did not conduct a FIE until January 2018, the middle of D.C.’s fifth-grade year,

and only after his parents requested an evaluation. The evaluation indicated that D.C.’s

reading comprehension score placed him at just the eighth percentile level. D.C. was

found eligible for special education as suffering from a specific learning disability in

reading comprehension, with specific weaknesses in comprehension/knowledge, fluid

reasoning, long term memory, and processing speed.

        After several lengthy hearings with D.C.’s family, KISD implemented an

Individualized Education Program (“IEP”) on March 9, 2018. As part of the IEP, D.C.

received 3.75 hours of “co-teach” instruction and 30 minutes of dyslexia services per

week.




                                             3
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 4 of 29



                      THE HEARING OFFICER’S DECISION

       Dissatisfied with the IEP put in place by KISD, Plaintiffs filed a request for an

impartial due process hearing with the Texas Education Agency. After the four-day

evidentiary hearing that followed, the special education hearing officer made a number of

findings, including the following:

       •      D.C. was not dyslexic and was not in need of dyslexia related
              services.

       •      KISD’s attempt to collaborate with the family in providing dyslexia
              services, without properly addressing D.C.’s reading comprehension
              disability, denied D.C. a Free Appropriate Public Education
              (“FAPE”).

       •      KISD failed to timely find and provide D.C. with the special
              education services he needed to have a beneficial educational
              opportunity.

       •      The IEP did not address D.C.’s reading comprehension difficulties.

       •      KISD had reason to suspect D.C. had a learning disability by April
              27, 2017, the spring of his fourth-grade year.

       •      D.C.’s IEP was not sufficiently individualized or effective.

       As a consequence of the delay in evaluation and the inappropriate IEP, the hearing

officer ordered KISD to convene to: (1) specifically identify the disability in reading

comprehension; (2) provide for 45 minutes per day, four days per week, of reading

instruction in a small group with a reading program designed to address reading

comprehension deficits; and (3) schedule 108 hours of compensatory educational services

in a one-on-one setting. The hearing officer also ordered the district to “modify [D.C.’s]

IEP in accordance with the District’s FIE to indicate [D.C.] is eligible for special


                                             4
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 5 of 29



education as a student with a Specific Learning Disability in reading comprehension,

with specific weaknesses in comprehension/knowledge, fluid reasoning, long term

memory, and processing speed.” Dkt. 1-1 at 39.

       This lawsuit followed, with Plaintiffs asking the Court to order KISD to pay

attorney’s fees and reimburse certain costs as a result of Plaintiffs prevailing in the

administrative hearing.   KISD filed a counterclaim, contending that D.C. is not a

prevailing party because the hearing officer’s decision is erroneous and should be

reversed as to the finding that the IEP was inappropriate and that D.C. was entitled to any

compensatory services.

                              STANDARD OF REVIEW

       Under the IDEA, “[a]ny party aggrieved by the findings and decision” of an

administrative hearing officer may bring suit in district court. 20 U.S.C. § 1415(i)(2)(A).

When a court reviews a hearing officer’s decision under the IDEA, “the court must

receive the record of the administrative proceedings and is then required to take

additional evidence at the request of any party.” Cypress-Faribanks Indep. Sch. Dist. v.

Michael F., 118 F.3d 245, 252 (5th Cir. 1997). Although due weight is to be given, the

hearing officer’s findings are not conclusive. See Bd. of Educ. Of the Hendrick Hudson

Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 206 (1982). Instead, I must conduct a virtually

de novo review in which I review “legal questions de novo and factual questions for clear

error.” Spring Branch Indep. Sch. Dist. v. O.W., 938 F.3d 695, 703–04 (5th Cir. 2019)

(quoting Dallas Indep. Sch. Dist. v. Woody, 865 F.3d 303, 309 (5th Cir. 2017)). “Mixed

questions should be reviewed under the clearly erroneous standard if factual questions

                                            5
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 6 of 29



predominate, and de novo if the legal questions predominate.” Id. at 704 (quoting Seth B.

v. Orleans Parish Sch. Bd., 810 F.3d 961, 967 (5th Cir. 2016)).           Relevant here,

determinations of whether a school district failed to provide a FAPE “or failed to comply

with its child find duty in a timely manner are mixed questions which [I] review de

novo.” Id.

      Ultimately, I must “reach an independent decision based on a preponderance of

the evidence.” Woody, 865 F.3d at 309 (quoting Michael F., 118 F.3d at 252). This

standard, however, “is by no means an invitation to the courts to substitute their own

notions of sound educational policy for those of the school authorities which they

review.” R. S. v. Highland Park Indep. Sch. Dist., ___ F.3d. ___, 2020 WL 914703, at *5

(5th Cir. Feb. 26, 2020) (quotation marks and citation omitted).

      Although presented as summary judgment motions, the motions filed by Plaintiffs

and KISD are “not directed to discerning whether there are disputed issues of fact, but

rather, whether the administrative record, together with any additional evidence,

establishes that there has been compliance with IDEA’s processes and that the child’s

educational needs have been appropriately addressed.” E. R. v. Spring Branch Indep.

Sch. Dist., 909 F.3d 754, 762 (5th Cir. 2018) (quoting Seth B., 810 F.3d at 966–67). See

also C. G. v. Waller Indep. Sch. Dist., No. 4:15-CV-00123, 2016 WL 3144161, at *5

(S.D. Tex. June 6, 2016) (“If no party requests additional evidence to be heard by the

district court, a motion for summary judgement [sic] is simply a procedural device for

asking the Court to decide the case on the basis of the administrative record.”) (internal

quotation marks and citation omitted).

                                            6
     Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 7 of 29



       KISD carries the burden of proof as the party appealing the hearing officer’s

decision. See Seth B., 810 F.3d at 972 (The district court “did not err in allocating

appellants the burden of persuasion.”).

                                     DISCUSSION

       The primary purpose of the IDEA is to ensure that children with disabilities

receive a FAPE in the least restrictive environment possible. See White v. Ascension Par.

Sch. Bd., 343 F.3d 373, 378 (5th Cir. 2003).         A FAPE consists of “personalized

instruction with sufficient support services to permit the child to benefit educationally

from that instruction.” Rowley, 458 U.S. at 203. To that end, school districts must

develop an IEP for each child with a disability. See 20 U.S.C. §1414(d). The IEP is a

written statement that specifies the special education and related services the child needs

to receive a FAPE and outlines how those services will be delivered to the child. See

Lisa M. v. Leander Indep. Sch. Dist., 924 F.3d 205, 209 (5th Cir. 2019). The IEP is the

primary vehicle required to affect the congressional goals under the IDEA. See Honig v.

Doe, 484 U.S. 305, 311 (1987).

       This case requires me to address two related, but separate questions: First, did

KISD satisfy its child find duty? Second, was the IEP implemented by KISD reasonably

calculated to provide meaningful educational benefits under the IDEA? I will address

each issue separately.

A.     KISD VIOLATED ITS CHILD FIND DUTY

       The IDEA’s child find requirement obligates public school districts to identify,

locate, and evaluate students with suspected disabilities “within a reasonable time after

                                            7
     Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 8 of 29



the school district is on notice of facts or behavior likely to indicate a disability.” Woody,

865 F.3d at 320. “An unreasonable delay in complying with this duty may constitute a

procedural violation of the IDEA.” Krawietz v. Galveston Indep. Sch. Dist., 900 F.3d

673, 676 (5th Cir. 2018) (internal quotation marks and citation omitted). “A finding of a

child find violation turns on three inquiries: (1) the date the child find requirement

triggered due to notice of a likely disability; (2) the date the child find duty was

ultimately satisfied; and (3) the reasonableness of the delay between these two dates.”

O.W., 938 F.3d at 706.

    1.      The Date the Child Find Duty was Triggered: April 27, 2017

         The relevant window for purposes of assessing any alleged delay in a school

district’s compliance with its child find obligation begins when a school district has

notice of a child’s disability and potential need for special education services. See

Woody, 865 F.3d at 320. Here, the hearing officer found that KISD had notice that D.C.

needed special education and related services by, at the latest, April 27, 2017.2 The

hearing officer provided the following reasoning as the basis for his finding:

         [D.C.] had been receiving Section 504 services since he was in third grade,
         so the District was aware [D.C] had a disability. . . . [D.C.] began the
         2016–17 school year on Reading Level O and did not improve his reading
         during the course of the year. By the middle of the year, his MAP score
         placed him in the second percentile in reading for his age group, which was
         consistent with his classroom performance. [D.C.] failed his Reading
         STAAR test in the spring of 2017 and performed at a low level on the
         District-wide assessments throughout the year.


2
  The hearing officer did not choose an earlier date because April 27, 2017 was one year prior to
the parents’ request for a due process hearing, the earliest possible date from which D.C. could
recover under the applicable statute of limitations. See R. S., 2020 WL 914703, at *5.

                                               8
     Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 9 of 29



Dkt. 1-1 at 26.

       KISD argues that it did not suspect D.C. needed special education services by

April 27, 2017 because the results of the STAAR test were actually not released until

June 2017 and D.C.’s fourth grade reading fluency examinations show steady

improvement throughout the year. I am not persuaded.

       After carefully reviewing the voluminous administrative record, I find that the

hearing officer did not clearly err in finding that KISD had notice of D.C.’s suspected

disability by April 27, 2017.3 It is true that D.C. enjoyed a slight reading fluency

improvement in fourth grade, and I fully appreciate that KISD did not know about the

results of the STAAR test in April 2017. However, the hearing officer “did not rely on

the [STAAR results] alone; [he] relied on a combination of factors.” Krawietz, 900 F.3d

at 677. There is considerable evidence in the record to support the hearing officer’s

finding that KISD should have suspected D.C.’s need for special education services by

April 27, 2017, at latest. See AR4 399, 402 (In D.C.’s fourth-grade Section 504 plan,

effective March 9, 2017, D.C. was found to have a mental impairment that substantially

limited his ability to read, concentrate, learn, and think, and the plan specifically noted

that D.C. had “secondary characteristics of dyslexia in reading comprehension and


3
  I review this notice question under the clearly erroneous standard because it is a question of
fact underlying the ultimate question of whether KISD violated its child find duty. See O.W.,
938 F.3d at 704 (“The underlying factual determinations are reviewed for clear error.”).
4
  The administrative record is 3,730 pages long and was provided to the Court on a zip drive.
See Dkts. 12, 41. The zip drive is held by the Clerk of the Court. For convenience sake, I will
refer to pages referenced in the administrative record as “AR pg. #.”


                                               9
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 10 of 29



written expression.”); AR 401 (“At the beginning of [fourth grade] he was reading at

Level O, and remains at the same level mid-year. . . . Both teachers have been providing

oral administration to [D.C] and shared that there is a significant discrepancy when he is

given an assignment with oral administration than without.”); AR 420 (In D.C.’s third-

grade Section 504 plan, effective March 22, 2016, D.C. was found to have a mental

impairment that substantially limits his ability to read, concentrate, learn, and think.); AR

422 (The Section 504 Student Review Committee found that “the student has evidence of

reading difficulty.”); AR 412–417, 431–434 (Samples of D.C.’s school assignments from

fourth grade showed that D.C. was able to score 72–100 percent when staff read

assignments to him but only 30–50 percent when he was relying on his own ability to

read.); AR 2043 (By the middle of fourth grade, D.C.’s standardized test score placed

him in the bottom second percentile in reading for his age group.); PE5 47, April 19, 2018

Audiotape at 6:00–6:30, 7:20–7:35, 8:45–9:15 (During the IEP meeting on April 19,

2018, Special Education Director, Lauren Ivins-McFarland, stated multiple times that

KISD should have referred D.C. for a special education evaluation by “mid-year fourth

grade.”). The evidence shows that KISD had notice of facts and behavior likely to

indicate that D.C. had a reading disability by, at the latest, April 27, 2017.

       KISD asserts that the trigger date did not begin until September 6, 2017, the day

that D.C.’s parents allegedly requested that D.C. undergo a disability evaluation. I do not

5
  D.C. submitted various audio recordings from the IEP hearings along with the administrative
record. See Dkts. 12, 41. These recordings can be found on the same zip drive as the
administrative record in a folder titled “P. Ex. 47.” Because there are multiple recordings in the
folder, I refer to the specific segments of the recordings using the specific date and time segment
of the particular recording.

                                                10
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 11 of 29



agree. A child’s right to a FAPE does not depend on the vigilance of the parents; child

find is the responsibility of the school district. See Krawietz, 900 F.3d at 677. KISD

should have proactively sought to evaluate D.C. for special education eligibility as soon

as it was on notice of a likely disability irrespective of whether the parents ever requested

an evaluation. Accordingly, I find that the hearing officer did not clearly err in finding

that KISD had notice by April 27, 2017.

   2.         The Date the Child Find Duty was Satisfied: October 19, 2017

        The date D.C.’s parents provided consent to allow a disability evaluation—

October 19, 2017—is the end date of the reasonableness inquiry. See O.W., 938 F.3d at

706 (“[T]he January 15, 2015, referral for evaluation represents the appropriate end date

for the reasonableness inquiry.”).

   3.         The Period of Delay Between April 27, 2017, and October 19, 2017, Was
              Unreasonable

        The ultimate question is whether the delay between April 27, 2017, and October

19, 2017, was reasonable. See id. The Fifth Circuit provides meaningful guidance on

this issue:

        [T]he reasonableness of a delay is not defined by its length but by the steps
        taken by the district during the relevant period. A delay is reasonable
        when, throughout the period between notice and referral, a district takes
        proactive steps to comply with its child find duty to identify, locate, and
        evaluate students with disabilities.       Conversely, a time period is
        unreasonable when the district fails to take proactive steps throughout the
        period or ceases to take such steps.

Id. at 707.




                                             11
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 12 of 29



       In this case, KISD has presented no evidence that it took any proactive steps to

comply with its child find duty from April 27, 2017, through September 2017, when

KISD responded to D.C.’s mother’s request for a meeting with school officials. KISD

maintains that it took reasonable, proactive steps by gathering, reviewing, and

summarizing D.C.’s academic performance data in September 2017 to determine whether

a special education referral was appropriate. In my view, the four-month delay between

April 2017 and September 2017 is completely unreasonable, especially when D.C.’s

mother had requested back in the fall of 2015 that KISD undertake a special education

evaluation of D.C. See Krawietz, 900 F.3d at 677 (holding that a four-month delay was

unreasonable because the school district “failed to take any appreciable steps toward

complying with its Child Find obligation.”). It is also disconcerting that, although D.C.’s

parents requested a FIE in September 2017, they had to follow-up several times on that

request before KISD finally decided to conduct a FIE. KISD did ultimately seek consent

from D.C.’s parents on October 19, 2017, the 30th school day following the parents’

request. This hardly demonstrates proactive conduct on behalf of KISD, especially when

state law provides that KISD had 15 school days to provide the parents the opportunity to

consent to an evaluation or provide written notice of a refusal to evaluate. See 19 TEX.

ADMIN. CODE § 89.1011(b).

       At oral argument, KISD’s counsel argued that the school district should not be

held responsible for its failure to act during the summer months when school was out of

session. This argument is, in my view, a red herring. By April 27, 2017, KISD was on

notice of D.C.’s disability and potential need for special education services, yet the

                                            12
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 13 of 29



school district did absolutely nothing proactive through the end of the school year. Given

that this was the first time D.C. would participate in a special education evaluation and

his mother had previously requested an evaluation, KISD could have—and should

have—promptly taken action. Instead, KISD did nothing of the sort. To the extent KISD

claims that the response to intervention strategies it utilized during D.C.’s elementary

school education constitutes proactive steps sufficient to satisfy its child find obligations,

the Fifth Circuit has soundly rejected that argument. See O.W., 938 F.3d at 707; Lisa M.,

924 F.3d at 209 n.4.

       KISD next argues that, even if it did violate its child find duty, the error was

harmless.6 I am not persuaded. A child experiences an “egregious loss of educational

opportunity” when the child “is erroneously denied eligibility for special education

services.” Michael P. v. Dept. of Educ., 656 F.3d 1057, 1068 (9th Cir. 2011). See also

Forest Grove Sch. Dist. v. T.A., 557 U.S. 230, 245 (2009) (“It would be particularly

strange for the [IDEA] to provide a remedy, as all agree it does, when a school district

offers a child inadequate special-education services but to leave parents without relief in

the more egregious situation in which the school district unreasonably denies a child

access to such services altogether.”). In this case, D.C. should have been referred for a

disability evaluation six months earlier. Had the disability evaluation been conducted in

a timely manner, D.C. would have received disability services at a much earlier date.

Since the entire purpose of the IEP is to enable the child to receive educational benefits as

6
 I find it ironic that KISD argues here that implementing the IEP in fourth grade rather than fifth
would not have made any difference when KISD also argues in the same motion that the IEP
implemented in fifth grade led to significant improvement in D.C.’s reading ability.

                                                13
     Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 14 of 29



promptly as possible, I find that the six-month delay here is significant and meaningful.

The net effect of KISD’s violation of its child find duty is that D.C. has been denied a

FAPE.

                                              ***

        In sum, I find that KISD failed to meet its child find obligations, resulting in the

loss of educational opportunity. Plaintiffs are, therefore, entitled to relief.

B.      THE IEP DEVELOPED BY KISD WAS NOT REASONABLY CALCULATED                          TO
        RESULT IN MEANINGFUL EDUCATIONAL BENEFITS

        “To ensure that a child receives a FAPE, parents and school districts collaborate to

develop an [IEP] that is ‘reasonably calculated to enable the child to receive educational

benefits.’” See C. G., 2016 WL 3144161, at *5 (quoting R.H. v. Plano Indep. Sch. Dist.,

607 F.3d 1003, 1008 (5th Cir. 2010)). The IEP must be specifically designed to meet the

unique needs of a particular child with a particular disability at no cost to parents. See 20

U.S.C. § 1401(29); Endrew F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 994

(2017). An IEP “need not be the best possible one, nor one that will maximize the child’s

educational potential; rather, it need only be an education that is specifically designed to

meet the child’s unique needs, supported by services that will permit him ‘to benefit’

from the instruction.” Michael F., 118 F.3d at 247–48 (quoting Rowley, 458 U.S. at 188–

89). For an IEP to be tailored to a child’s unique needs, it must be “reasonably calculated

to enable a child to make progress appropriate in light of the child’s circumstances.”

Endrew F., 137 S. Ct. at 999. “[T]he question is whether the IEP is reasonable, not

whether the court regards it as ideal.” Id.


                                              14
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 15 of 29



        The reasonableness of an IEP is reviewed de novo as a mixed question of law and

fact. See A.A. v. Northside Indep. Sch. Dist., ___ F.3d. ___, 2020 WL 1073064, at *3

(5th Cir. Mar. 6, 2020). “Decisions such as if a student obtained an educational benefit

from a school’s special education services are underlying findings of fact,” which are

reviewed for clear error. Id.

        To determine whether the IEP is reasonable, I must apply the four-factor test

established by the Fifth Circuit two decades ago in Michael F, 118 F.3d at 253.

Accordingly, to determine whether a child’s IEP is substantively compliant with the

IDEA, I must consider whether: “(1) the program is individualized on the basis of the

student’s assessment and performance; (2) the program constitutes the least restrictive

environment; (3) the services are provided in a coordinated and collaborative manner by

the key ‘stakeholders’; and (4) positive academic and non-academic benefits are

demonstrated.” Id. These factors “serve as indicators of whether an IEP is reasonably

calculated to provide a meaningful educational benefit under the IDEA.” E. R., 909 F.3d

at 765. I address each factor below.

   1.      KISD Denied D.C. an Individualized IEP

        The first Michael F. factor asks whether the school district designed an IEP that is

individualized based on the student’s assessment and performance to meet the child’s

unique needs. See Hous. Indep. Sch. Dist. v. Bobby R., 200 F.3d 341, 347–48 (5th Cir.

2000); Michael F., 118 F.3d at 253. An IEP need not provide every conceivable support

or service necessary to assist the child to reach his potential. See Rowley, 458 U.S. at

199. Rather, the focus is on “the whole educational experience, and its adaptation to

                                             15
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 16 of 29



confer ‘benefits’ on the child.” KISD Indep. Sch. Dist. v. Hovem, 690 F.3d 390, 397 (5th

Cir. 2012).

      KISD assessed D.C. and found him to be a student with a specific learning

disability primarily in reading comprehension. KISD had an affirmative duty to craft an

IEP that would specifically address D.C.’s difficulties with reading comprehension. The

hearing officer found that KISD failed to design an IEP appropriately individualized to

meet D.C.’s unique needs because the IEP did not include any means to remedy D.C.’s

reading comprehension deficits. I concur.

      As part of the IEP, KISD placed D.C. in a co-teach program which provided him

one-on-one assistance for up to 3.75 hours per week. The co-teach program allows a

second teacher to enter the classroom in order to assist eligible students in completing

their assignments. The program is not specifically designed to assist in the development

of reading comprehension. Because the limited time the co-teachers had with D.C. was

spread across all of D.C.’s various subjects and the co-teachers often split a student’s

time helping numerous eligible students in any particular classroom, the amount of time

the co-teachers spent helping D.C. work on his reading comprehension is undeterminable.

As a result, I agree with the hearing officer that placement in the co-teach program was

an effort to accommodate but not remediate D.C.’s reading comprehension disability.

      In addition to the co-teach program, KISD placed DC in a dyslexia intervention

program in which he was provided dyslexia related services and tutoring for 30 minutes

per week. The hearing officer found that, although innocuous, this program failed to

address D.C.’s difficulties in reading comprehension because there was no evidence that

                                            16
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 17 of 29



D.C. suffered from dyslexia. KISD had no credible evidence that D.C. suffered from

dyslexia. The only reason the dyslexia services were provided was because of the

demands made by D.C.’s family, who were under the mistaken belief that D.C.’s reading

difficulties were a result of dyslexia. The dyslexia program was not designed to improve

the reading comprehension of those who do not have dyslexia. KISD’s own expert, Dr.

Margaret McKinney, agreed that the dyslexia services would not meet D.C.’s unique

needs. See AR 3631 (“I don’t think that a dyslexia intervention in and of itself is going to

assist [D.C.] with the end game of reading . . . comprehension.”).

        In sum, KISD failed to design an IEP that was appropriately individualized to

address D.C.’s unique needs in reading comprehension. As a result, this factor weighs in

D.C.’s favor.

   2.      The Least Restrictive Environment Factor Is Neutral

        The parties agree that it is irrelevant whether the IEP was administered in the least

restrictive environment under the facts of this case. Therefore, this factor is neutral.

   3.      Services were Provided in a Coordinated and Collaborative Manner

        The third factor considers whether the key stakeholders provided the services in a

coordinated and collaborative manner. See Michael F., 118 F.3d at 253. “The IDEA

contemplates a collaborative process between the district and the parents.” E.R. v. Spring

Branch Indep. Sch. Dist., No. 4:16-CV-0058, 2017 WL 3017282, at *27 (S.D. Tex. June

15, 2017). The child’s parents, however, do not have the right to dictate an outcome

because parents do not possess veto power over a school district’s decisions. See White,

343 F.3d at 380. Absent bad faith exclusion of a student’s parents or refusal to listen to

                                             17
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 18 of 29



them, a school district must be deemed to have met the IDEA’s requirements regarding

collaboration with a student’s parents. See id.

       D.C.’s family insisted that D.C. had dyslexia and demanded that the IEP include

dyslexia services despite there being no credible evidence that D.C. had dyslexia. The

hearing officer found that the IEP was not provided in a collaborative manner because

KISD simply acceded to the parent’s demands instead of collaborating with the family to

determine what would best address D.C.’s particular needs. I disagree with this finding.

       Although it is true that KISD accepted the family’s demands concerning the

inclusion of the dyslexia services, it is clear, looking at the IEP’s development and

execution as a whole, that collaboration permeated the process. KISD held three lengthy

IEP hearings with D.C.’s family in order to work together to develop the IEP. Even those

present at these meetings characterized the process of developing the IEP as being

collaborative, including D.C.’s own mother. See AR 3438 (Committee member stated, “I

have never been in a more collaborative [IEP development process] than this one. . . .

[E]verything was talked out. It was discussed. It was questioned. Repeated. Questioned

and repeated and discussed, argued, defended. And yeah, collaboratively it happened.”);

AR 3123 (D.C.’s mother agreed that “it was a collaborative process.”). The mere fact

that KISD deferred to the parents and included unnecessary dyslexia services in the IEP

does not, in my view, demonstrate a lack of collaboration. It represents an attempt by

KISD to bend over backwards to be accommodating.

       Furthermore, there is no allegation—nor evidence—that KISD excluded D.C.’s

parents from participating in the IEP formulation process or flat-out refused to listen to

                                            18
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 19 of 29



their input. The IEP development process could have been found to be collaborative for

this reason alone. See White, 343 F.3d at 380 (“Absent any evidence of bad faith

exclusion of the parents or refusal to listen to or consider the [parents’] input, [defendant]

met IDEA requirements with respect to parental input.”); Blackmon v. Springfield R–XII

Sch. Dist., 198 F.3d 648, 656 (8th Cir. 1999) (The IDEA requirement of collaboration

was satisfied when the school district did not “seriously hamper” the parent’s opportunity

to participate in the formulation process.).

         Accordingly, I find that despite KISD’s accession to the demands of D.C.’s

family, the services as a whole were provided in a coordinated, collaborative manner.

The hearing officer clearly erred in finding otherwise. See A.A., 2020 WL 1073064, at *3

(“Under clear error review, a factual finding may be reconsidered when, after reviewing

all of the evidence, the court is left with the definite and firm conviction that a mistake

has been committed.”) (internal quotation marks and citation omitted). Thus, this factor

weighs in KISD’s favor.

    4.      The IEP Did Not Meaningfully Benefit D.C. Academically

         The fourth factor considers whether there have been demonstrable academic and

non-academic benefits resulting from an IEP. See Michael F., 118 F.3d at 253. The

hearing officer found that D.C. obtained a nonacademic benefit from the IEP, but did not

derive a sufficient academic benefit from the program.7 Whether a student obtained

academic benefits from an IEP is a question of underlying fact and is thus reviewed for

7
  As far as the nonacademic benefit is concerned, the hearing officer held that “[t]he evidence
shows that Student has friends and derives the nonacademic benefit of interacting appropriately
with his nondisabled peers and with his teachers and staff.” Dkt. 1-1 at 30–31.

                                               19
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 20 of 29



clear error. See R. S., 2020 WL 914703, at *5. As the Supreme Court has noted, “[a]

student offered an educational program providing merely more than de minimis progress

from year to year can hardly be said to have been offered an education at all.” Endrew

F., 137 S. Ct. at 1001 (internal quotation marks omitted). Hence, a student must receive

more than just “some” or “any” educational benefit from the IEP; the educational benefit

must be meaningful. Id. at 998.

      The IDEA does not entitle a disabled child to an IEP that maximizes his

educational performance, but instead only guarantees a “basic floor” of opportunity

“specifically designed to meet the child’s unique needs, supported by services that will

permit him to benefit from the instruction.” Richardson Indep. Sch. Dist. v. Michael Z.,

580 F.3d 286, 292 (5th Cir. 2009) (quotation marks and citation omitted). The benefit,

however, “cannot be a mere modicum or de minimis; rather, an IEP [should] produce

progress, not regression or trivial educational advancement.” Id. (quoting Michael F.,

118 F.3d at 248). “In short, the educational benefit that an IEP is designed to achieve

must be meaningful.” Michael F., 118 F.3d at 248 (internal quotation marks and citation

omitted).

      The relevant period of inquiry begins on March 9, 2018, the day the IEP was

implemented. Admittedly, this inquiry is made more difficult by the fact that the IEP was

implemented late in D.C.’s fifth-grade year, with little time to make a proper assessment

as to the impact of the IEP before the end of the school year. The hearing officer

ultimately concluded that the evidence presented at the administrative hearing

demonstrated that D.C. “made minimal progress in reading, [D.C.’s] primary area of

                                           20
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 21 of 29



need.” Dkt. 1-1 at 31. Based on my careful review of the administrative record, I am

unable to find any evidence that the IEP implemented by KISD resulted in a meaningful

educational benefit.

       Claiming that the IEP did result in a meaningful educational benefit, Defendants

point to the following:8

       • D.C. passed all of his classes in the spring of 2018, including reading.

       • D.C. passed all sections of the STAAR examination in April 2018. On
         the reading section of the STAAR examination, D.C.’s performance
         improved from the 16th percentile in fourth grade to the 36th percentile
         in fifth grade.

Although this amounts to some, minimal evidence of improvement, there are several

reasons why I find this evidence insufficient to show that D.C.’s reading improvement

was more than de minimus in light of his circumstances.

       First, D.C. passed all of his classes before and after the implementation of the IEP.

The Supreme Court has made it clear that passing grades do not alone prove that a child

has benefitted from an IEP, especially if the child was already passing before the IEP’s

implementation. See Endrew F., 137 S. Ct. at 1000 n.2; Rowley, 458 U.S. at 203 n.25.

Therefore, D.C.’s passing grades cannot alone be an indicator of improvement when

there is no evidence that D.C. failed his classes before the IEP’s implementation.

       Second, if there was any improvement in D.C.’s reading ability, it would be

difficult to determine whether the improvement was due to the IEP because D.C. was

8
 KISD refers to other evidence of improvement during fifth grade, such as an increase in D.C.’s
RIT score, but the evidence is unclear whether the markers of improvement occurred before or
after March 9, 2018, the day the IEP was implemented. See Dkt. 17 at 23–24. As a result, I will
not consider such evidence.

                                              21
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 22 of 29



receiving private tutoring all throughout fifth grade. See C. G., 2016 WL 3144161, at *9

(“The Court finds that these [private tutoring services] hamper the Court’s ability to

analyze the true extent of how [the child] benefited from [the school district’s] IEPs.”).

This is especially true considering that the STAAR examination was administered only

one month after the IEP’s implementation.               With so little time between the

implementation of the IEP and the administration of the STAAR examination, the

improvement from D.C.’s fourth grade STAAR results was more likely due to the year of

private tutoring rather than one month of the IEP.

       Third, D.C.’s improvement on the fifth grade STAAR exam may have been due to

the numerous STAAR exam accommodations included in the IEP.                                These

accommodations       included    “Extra    Time,”    “Small-Group       Administration,”     and

“Oral/Signed Administration: READ ALL Test Questions, Answer Choices, Required

Reference Materials, and allowable accommodations” in reading, math, and science.

With these additional accommodations, I would expect that D.C.’s test results would

improve. Thus, it is unclear whether I can attribute the change in D.C.’s STAAR results

to an improvement in his reading ability resulting from the IEP.

       In arguing that D.C. received absolutely no benefit from the IEP, Plaintiffs point to

the results of a reading fluency examination in April 2018.9 The results of this test show

that D.C.’s reading fluency was at 82 words per minute and the expected fluency rate for


9
 Plaintiffs rely on other evidence that the IEP did not improve D.C.’s reading ability, such as
D.C.’s independent reading level being equated to a third-grade level in February 2018. See Dkt.
20 at 34–35. However, this evidence is irrelevant because it relates to D.C.’s difficulty reading
before the relevant period of inquiry began on March 9, 2018.

                                               22
     Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 23 of 29



students in fifth grade is 118–137 words per minute.           See PE 47, April 19, 2018

Audiotape at 1:27:45–1:28:45. Although this evidence does show that D.C.’s reading

fluency was still far below that of his peers after the IEP’s implementation, it does not tell

me anything about whether there was meaningful improvement, and that is the ultimate

issue the fourth Michael F. factor requires me to address. The truth of the matter is that

D.C.’s performance on fluency exams varied dramatically depending on the day. In

fourth grade, D.C.’s fluency score fluctuated between 50 to 100 words per minute. In

fifth grade, D.C.’s fluency score was 71 words per minute at the beginning of the year

and 75 words per minute by mid-year. In comparing the April 2018 result of 82 words

per minute to D.C.’s prior fifth-grade fluency scores, one could find a slight

improvement, but there just are not enough data to account for the natural statistical

variation in D.C.’s performance.10 Furthermore, when I compare the April 2018 results

to D.C.’s best results at the end of fourth grade, arguably D.C.’s reading fluency was

slightly worse after the implementation of the IEP. Thus, this evidence does not weigh in

either party’s favor.

       To recap, the only evidence that purportedly shows the IEP benefited D.C. is the

slight improvement in D.C.’s grades and STAAR test results. This evidence is simply

insufficient to prove that the hearing officer clearly erred in finding no demonstrable

academic benefit. It is important to note that I am not finding that the IEP provided zero

benefit to D.C. I am simply concluding that there is not sufficient evidence in the record

10
   Even assuming there was a slight improvement in fluency after the IEP’s implementation, the
question of whether the improvement resulted from the IEP becomes even hazier when taking
into account D.C.’s private tutoring.

                                             23
     Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 24 of 29



to indicate that the IEP’s 3.75 hours of co-teach instruction and 30 minutes of dyslexia

services per week provided a meaningful benefit to D.C. Because KISD has failed to

satisfy its burden, I find that this factor weighs in Plaintiffs’ favor.

                                              ***

       In sum, I find that the hearing officer’s only error was his finding of no

collaboration between KISD and D.C.’s family. I find that such error was harmless

because two out of three of the relevant factors at issue still weigh in Plaintiffs’ favor.

Accordingly, based on my virtually de novo review of the administrative record, I find

that there is a substantive violation of the IDEA. KISD has failed to demonstrate by a

preponderance of the evidence that the IEP was reasonably calculated to enable D.C. to

receive a FAPE.

C.     ATTORNEY’S FEES

       The IDEA provides that “‘the court, in its discretion, may award reasonable

attorneys’ fees as part of the costs’ to the parents of a child with a disability who is the

prevailing party.” Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 297

(2006) (quoting 20 U.S.C. § 1415(i)(3)(B)). “The district court must determine whether

the hours claimed were reasonably expended on the litigation.” La. Power & Light Co. v.

Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995) (internal quotation marks and citation

omitted). See also Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (“The district court

also should exclude . . . hours that were not reasonably expended.”) (internal quotation

marks and citation omitted). A prevailing party may seek attorney’s fees for both the



                                               24
     Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 25 of 29



administrative due process proceedings and subsequent litigation in court. See El Paso

Indep. Sch. Dist. v. Richard R., 591 F.3d 417, 422 n.4 (5th Cir. 2009).

          Plaintiffs are unquestionably prevailing parties for purposes of awarding

attorney’s fees. See Hensley, 461 U.S. at 433 (“Plaintiffs may be considered ‘prevailing

parties’ . . . if they succeed on any significant issue in litigation which achieves some of

the benefit the parties sought in bringing suit.”) (quotation marks and citation omitted);

Jason D.W. v. Hous. Indep. Sch. Dist., 158 F.3d 205, 209 (5th Cir. 1998) (“[A] prevailing

party is one that attains a remedy that both (1) alters the legal relationship between the

school district and the handicapped child and (2) fosters the purposes of the IDEA.”).

Thus, Plaintiffs are entitled to a reasonable amount of attorney’s fees. The obvious

question then becomes: What amount of attorney’s fees is reasonable?

     1.      The Lodestar

          The first step in determining the amount of reasonable attorney’s fees is to

calculate the lodestar, which is the product of the number of hours reasonably and

necessarily expended multiplied by the attorney’s reasonable hourly rate. See Jason

D.W., 158 F.3d at 209. Plaintiffs’ counsel, Dorene Philpot (“Philpot”), spent a total of

290 hours working on this case, 287.2 hours which were billed at $325.00 per hour and

2.8 hours which were billed at $150.00 per hour for tasks more appropriately billed as

clerk time, resulting in a lodestar amount of $93,760.00.11 The parties have stipulated

that the hourly rate is reasonable.


11
  Some 131.2 hours was spent in trial preparation and document review of over 4,000 pages of
production, 92 hours was spent writing the post-hearing brief, and over 30 hours was spent in the
                                               25
     Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 26 of 29



     2.      Adjusting the Lodestar

          The second step is to evaluate whether the lodestar should be adjusted up or down

based on consideration of the twelve factors established in Johnson v. Georgia Highway

Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974).12 See Jason D.W., 158 F.3d at 209.

“[T]he lodestar figure includes most, if not all, of the relevant [Johnson] factors

constituting a reasonable attorney’s fee, and . . . an [adjustment] may not be awarded

based on a factor that is subsumed in the lodestar calculation.” Perdue v. Kenny A., 559

U.S. 542, 553 (2010) (internal quotation marks and citation omitted).

          The Supreme Court has held that a district court “should focus on the significance

of the overall relief obtained by the plaintiff in relation to the hours reasonably expended

on the litigation.” Hensley, 461 U.S. at 435. “[I]f a plaintiff has achieved only partial or

limited success, the [lodestar] may be an excessive amount.” Farrar v. Hobby, 506 U.S

103,114 (internal quotation marks and citation omitted). “This will be true even where

the plaintiff’s claims were interrelated, nonfrivolous, and raised in good faith.” Hensley,

461 U.S. at 436. When a plaintiff only achieves limited success, “[t]he district court may

attempt to identify specific hours that should be eliminated, or it may simply reduce the

administrative hearing itself, where there were 18 witnesses. The remainder of the time Philpot
spent attempting to negotiate a settlement, discussing the case with her client, and reviewing 13
tape recordings of the IEP hearings.
12
   The Johnson factors are: (1) the time and labor required for the litigation; (2) the novelty and
difficulty of the questions presented; (3) the skill required to perform the legal services properly;
(4) the preclusion of other employment by the attorney due to the acceptance of the case; (5) the
customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the
client or the circumstances; (8) the amount involved and the results obtained; (9) the experience,
reputation, and ability of the attorneys; (10) the undesirability of the case; (11) the nature and
length of the professional relationship with the client; and (12) awards in similar cases. See
Johnson, 488 F.2d at 717–19.

                                                 26
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 27 of 29



award to account for the limited success.” Hensley, 461 U.S. at 436–37. “There is no

precise rule or formula for making these determinations.”         Id. at 436.    Ultimately,

adjusting the lodestar is within the sound discretion of the district court. See U.S. ex rel.

Longhi v. United States, 575 F.3d 458, 475 (5th Cir. 2009) (“Under the abuse of

discretion standard, a district court’s decision to award attorneys’ fees will not be

disturbed unless the award is based on (1) an erroneous view of the law or (2) a clearly

erroneous assessment of the evidence.”) (quotation marks and citation omitted). As the

“party advocating the reduction of the lodestar amount,” KISD “bears the burden of

establishing that a reduction is justified.” Kellstrom, 50 F.3d at 329 (quotation marks and

citation omitted).

       Before the hearing officer, Plaintiffs argued extensively that D.C. should be

awarded years of compensatory education services because KISD’s child find duty had

arisen years before KISD finally referred D.C. for a disability evaluation in October

2017. In support of their argument, Plaintiffs presented considerable evidence in the

form of witness testimony and exhibits that KISD had notice of D.C.’s suspected

disability as far back as 2014. Despite Plaintiffs’ arguments, the hearing officer found

that the earliest possible date from which Plaintiffs could recover was April 27, 2017, the

statute of limitations deadline. Plaintiffs also sought to recover compensatory dyslexia

services. The hearing officer ruled against D.C. on his argument that he was dyslexic

and, consequently, ordered KISD to remove dyslexia services from D.C.’s IEP. In short,

Plaintiffs recovered only a small fraction of the compensatory education services they

initially sought.

                                             27
     Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 28 of 29



       I, therefore, find that it would be inappropriate for me to award attorney’s fees to

compensate counsel for the time she spent on developing and presenting evidence for

claims that were ultimately time-barred or otherwise unsuccessful. If I were to award

Plaintiffs the full lodestar, the result would be to reward and encourage the prosecution of

stale and/or unmeritorious claims. Nevertheless, Plaintiffs were successful in acquiring

an order to change the IEP and more than six months of compensatory education

services. Accordingly, I find that a 25 percent reduction in the lodestar is warranted and

Plaintiffs are entitled to $70,320.00 in reasonable attorney’s fees and $468.12 in

recoverable costs.13 See Combs v. City of Huntington, 829 F.3d 388, 395 (5th Cir. 2016)

(Where “the plaintiff achieved only limited success, the district court should award only

that amount of fees that is reasonable in relation to the results obtained.”) (quoting

Hensley, 461 U.S. at 437); Caldwell Indep. Sch. Dist. v. L.P., 994 F. Supp. 2d 811, 822–

23 (W.D. Tex. 2012) (“[T]he Court finds [the lodestar] should be reduced by 25%,

because [the plaintiff] argued for denial of a free appropriate education as to two years

before the hearings officer, but the officer found only one year had been denied.




13
   Plaintiffs requested $1,247.36 in recoverable costs but included expenses for meals, travel, and
lodging. See Dkt. 16-2 at 6. The Supreme Court has held that recoverable costs under the IDEA
are limited to those “set out in 28 U.S.C. § 1920, the general statute governing the taxation of
costs in federal court.” Murphy, 548 U.S. 291, 297–98 (2006). 28 U.S.C. § 1920 does not list
costs associated with meals, travel, or lodging. Consequently, I find that Plaintiffs should not be
awarded the $779.24 associated with these expenses. See id. at 297 (The use of the term costs
rather than expenses “strongly suggests that § 1415(i)(3)(B) was not meant to be an open-ended
provision that makes participating States liable for all expenses incurred by prevailing parents in
connection with an IDEA case—for example, travel and lodging expenses or lost wages due to
time taken off from work.”).

                                                28
    Case 4:19-cv-00021 Document 44 Filed on 03/16/20 in TXSD Page 29 of 29



Nevertheless, no further reduction is necessary, because [the plaintiff] was successful on

most other grounds.”).

                                    CONCLUSION

      Because I find that a preponderance of the evidence supports the hearing officer’s

decision, I RECOMMEND that Plaintiffs’ Motion for Judgment Affirming the Hearing

Officer and for Attorney’s Fees (Dkt. 16) be GRANTED, Defendant Klein Independent

School District’s Motion for Summary Judgment (Dkt. 17) be DENIED, and Plaintiffs be

compensated $70,320.00 in reasonable attorney’s fees and $468.12 in recoverable costs.

      The Clerk shall provide copies of this Memorandum and Recommendation to the

respective parties who have fourteen days from the receipt thereof to file written

objections pursuant to Federal Rule of Civil Procedure 72(b) and General Order 2002–13.

Failure to file written objections within the time period mentioned shall bar an aggrieved

party from attacking the factual findings and legal conclusions on appeal.

      SIGNED in Houston, Texas, this 16th day of March, 2020.



                                           _____________________________________
                                                    ANDREW M. EDISON
                                            UNITED STATES MAGISTRATE JUDGE




                                            29
